Title: To George Washington from Richard Henry Lee, 6 December 1775
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 6th Decr 1775

The inclosed letter from Colo. Pendleton came to hand two days ago, and as it will save a good deal of unnecessary writing, I send it to you. The proclamation there alluded to, we have seen. It proclaims martial law thro Virginia and offers freedom to all the Slaves, calling their Masters rebels &c.—It seems this unlucky triumph over Hutchings with his less than half armed Militia, so dispirited the miserable wretches in that neighborhood, that many have taken an oath of Ld Dunmores prescribing, reprobating Congress Committees &c.—Long before this, Colo. Woodford with 800 good men, must be arrived in those parts, and I make no doubt has forced his Lordship on board his Ships again. All this would have been prevented, if our troops could have crossed James River in proper time, but they were obstructed, & forced to march high up by the Men of War, and indeed, such is the nature of our water intersected Country, that a small number of men provided with Naval force, can harrass us extremely. I have good reason to hope, that in a few weeks, the state of things in Virginia will be greatly altered for the better. I thank you for your list of Armed Vessels, but at present no use can be made of them. I hope some of them will be fortunate enough to meet with prizes eastward. I had not heared of your improvements on the Kanhawa being destroyed, and unless Mr Lund Washington has received very accurate information on this head, I am yet inclined to doubt it; because I see in the treaty lately concluded with all the Ohio Indians, they first inform the Commissioners of the Kanhawa fort being burnt by some of their rash young men, but they promise to punish the offenders and prevent repetition of the like offences. They are very precise in their information, and mention only the Fort, as well as I remember. I hope therefore, that your property may yet be safe. This treaty with the Indians is

the more likely to last, as Connelly, with his little Corps of Officers, are now in close custody in Maryland, having been arrested there, as they were stealing thro the Country to Pittsburg, from whence they were to proceed to Detroit, and with the Troops in those Western parts, Indians &c. he was to have done wonders. This wonderful Man is now in close jail. I congratulate you on the surrender of Montreal, and from Gen. Mongomeries letter giving account of that event, I think we have room to expect that Quebec is fallen before now. A Committee of Congress some time since sent to Canada, have direction to raise a Regiment in that Country, to invite Delegates to this Congress, and to give the Strongest assurances of protection to their Civil & religious rights. I am glad to hear of your getting Cobble hill & I hope it will prove useful to you. We are told that your enemy troops are very uneasy on Bunkers hill. God grant, that their uneasiness may increase to their ruin. No accounts yet from England, but Ships are daily expected. I am, with much esteem, dear Sir Your affectionate and obedient Servant

Richard Henry Lee

